Citation Nr: 0936890	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-36 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.	Entitlement to an effective date prior to July 2, 2002, 
for the grant of service connection for chronic 
prostatitis.

3.	Entitlement to an effective date earlier than January 28, 
1999 for the grant of total disability rating based on 
individual unemployment (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's wife

ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to January 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2008, July 
2007, and October 2003 by the Department of Veterans Affairs 
(VA) Portland, Oregon Regional Office (RO). 

A hearing before the undersigned Veterans Law Judge was held 
at the RO in March 2009.  The hearing transcript has been 
associated with the claims file.


FINDINGS OF FACT

1.	The objective evidence does not establish that PTSD was 
incurred in or aggravated by service.

2.	The Veteran did not perfect an appeal from the March 1970 
rating decision that denied service connection for 
prostatitis.  The Veteran filed a request to reopen the 
claim in July 2, 2002, and was granted service connection 
for this disability effective on that date.

3.	The Veteran did not perfect an appeal from the March 2003 
rating decision that granted claim for TDIU and assigned 
an effective date of July 5, 2000.  The Veteran requested 
an earlier effective date in April 2006 and was granted an 
new effective date of January 28, 1999, the date he met 
the schedular requirements for a TDIU under 38 C.F.R. 
§ 4.16(a).  



CONCLUSION OF LAW

1.	The criteria for service connection for PTSD have not been 
met.                       38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.	The criteria for the award of an effective date prior to 
July 2, 2002, for the establishment of service connection 
for prostatitis are not met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).

3.	The criteria for an effective date prior to January 28, 
1999, for the grant of TDIU are not met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In January 2003, April 2007, and September 2007 the agency of 
original jurisdiction (AOJ) sent letters to the Veteran 
providing, collectively, the notice then required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the TDIU, 
service connection, and earlier effective date.  Compensation 
for TDIU and prostatitis was subsequently granted, and the 
Veteran disagreed with the effective dates of the grants.  
The United States Court of Appeals of the Federal Circuit has 
held that, with regard to claims for an earlier effective 
date for service connection, once the underlying claim is 
granted, further notice as to downstream questions, such as 
the effective date, is not required.  See Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008).  In any event, the Veteran was 
provided notice of the effective date regulations and the 
claims were subsequently readjudicated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all relevant medical records.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy, and the claimed stressor is related to 
combat (in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where the veteran did not engage in combat with 
the enemy, or the claimed stressor is not related to combat, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after- the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The Veteran claims that while stationed in Taiwan with the 
6987th  Security Group in approximately 1966/1967, a Civil 
Air Transport crashed near his base.  As a member of the 
sabotage alert team the Veteran was ordered to guard the 
crash site from looters.  The Veteran stated he saw "charred 
and dismembered bodies" while guarding the site and "people 
dying in the streets."  See Veteran's statement, dated June 
2002.  

At a March 2009 Board hearing, the Veteran also stated he was 
exposed to combat situation as part of the security group but 
did not elaborate the instances.  In addition, the Veteran 
stated he was diagnosed with agoraphobia and a dysthymic 
disorder.  The Veteran claims he had not been able to be 
gainfully employed due to pain and his mental health 
condition.  See Board hearing transcript, dated March 2009.

The Veteran's personnel records indicate the Veteran was 
stationed in Shu Lin Kou Air Station, Taiwan with the 6987 
Security Group from April 1967 to March 1968.  See Veteran's 
personnel records.  The Veteran was issued an authorized a 
Small Arms Expert Marksmanship Ribbon, National Defense 
Service Medal, and an Air Force Good Conduct Medal.  The 
Veteran's service medical records are absent of any complaint 
or treatment for mental health conditions.  See DD 214.  His 
service treatment records and separation examination are also 
absent of any complaints or treatment for mental health 
conditions or stresses.  See Service treatment records and 
Separation examination, dated December 1965 to February 1969. 

According to research submitted by the Veteran, it appears on 
February 16, 1968, a China Air Transport Boeing 727 jet 
enroute from Hong Kong to Taipei crashed near the Shu Lin 
Kou.  See Civil Air Transport at www.civilairtransport.com.

In February 2005, the Veteran underwent treatment at the VA 
for mental disorders.  At this examination, he recounted his 
stressor in Taiwan.  The Veteran was diagnosed with severe 
dysthymic disorder secondary to the service connected 
physical injuries and chronic pain social anxiety disorder, 
with panic attacks and moderate agoraphobia.  The Veteran had 
a GAF score of 43.  In addition, the Veteran had with 
moderate psychosocial stressor attributed to his "[h]istory 
of homelessness and [g]ross [s]ocial [a]voidance [for twenty 
years].  See VA examination, dated February 2005. 

[The Board notes that service connection was established for 
a dysthymic disorder with anxiety effective July 2004.]

In August 2008, the Veteran underwent a VA PTSD examination.  
The VA examiner determined that the Veteran's symptoms of 
depression and social anxiety disorder result from his 
physical pain.  In addition, the VA examiner opined that the 
"social anxiety disorder may more likely have its roots in 
some childhood and adolescent anxiety."  The Veteran's GAF 
score was 43 and was not diagnosed with PTSD at this 
examination.  See VA examination, dated August 2008.

While the Board concedes occurrence of the Veteran's 
stressor, service connection of PTSD must be denied as he has 
not submitted any clear medical evidence of PTSD.  In 
addition, although he has reported that such a link exists, 
as a layperson, he is not competent to comment on the 
etiology of a medical disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The Board is sympathetic to the Veteran's cause and 
appreciates his honorable, military service.  However, in 
this case, based on the VA examiner's negative nexus opinion, 
and, significantly, the lack of diagnosis of PTSD, the 
evidence for the Veteran's claim is outweighed by the 
countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Earlier Effective Date

Prostatitis

Service connection for chronic prostatitis was granted by 
rating decision in 
October 2003.  An effective date of July 2, 2002, the date of 
receipt of the veteran's claim to reopen his previously 
denied claim for service connection, was assigned. 
Specifically, he contends that his disability compensation 
should be effective back to approximately 1971, the date of 
his original claim.  See Veteran's NOD, dated June 2004.

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2007).  Additionally, 38 
C.F.R. § 3.155(a) provides that any communication or action 
from a claimant, indicating an intent to apply for one or 
more benefits under the laws administered by the VA, may be 
considered an informal claim.  Such informal claims must 
identify the benefit sought.  

A thorough review of the record reveals that in September 
1969, the Veteran filed a claim of service connection for 
prostatitis.  That claim was considered, and the claim was 
denied in a March 1970 rating decision based on lack of 
evidence of a diagnosed disorder related to service.  The 
Veteran submitted an untimely NOD in September 1971.  As a 
result, the March 1970 decision became final.  38 U.S.C.A. § 
7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).  Final claims can be reopened only upon submission of 
new and material evidence.  38 C.F.R. § 3.160 (2008).

The Veteran claims that he submitted a timely NOD in February 
1971.  However, according to the record, such letter is 
absent from the file and only a copy of a letter dated 
February 1971 was submitted in June 2002 along with 
submissions.  Given the September 1971 NOD letter in the file 
and the absent original February 1971 letter, the Board finds 
it cannot speculative the February 1971 NOD letter was timely 
submitted.

VA did not receive any subsequent correspondence or medical 
evidence from the Veteran that can be construed as a claim 
for service connection for a low back disorder until July 2, 
2002, when the Veteran filed a request to reopen.  In the 
context of that claim, evidence sufficient to reopen the 
previously denied claim and prove the requisite elements of 
service connection under 38 C.F.R. § 3.303 was submitted, and 
the claim was granted at 20 percent compensability.  The 
effective date was set at the date of receipt of the 
ultimately successful claim.

As noted above, the Veteran has contended that the date of 
claim should be the date of receipt of the original claim.  
The September 1969 claim was finally resolved with no 
perfected appeal, however, and a review of the evidence 
indicates that, following the March 1970 rating decision and 
prior to July 2, 2002 (the date of receipt of the Veteran's 
reopened claim), the Veteran did not submit any communication 
indicative of intent to apply for service connection for 
chronic prostatitis, which could constitute a pending claim.  
38 C.F.R. § 3.155.  Hence, there was no pending claim prior 
to July 2, 2002, pursuant to which benefits could be granted.  

In this case, the earliest effective date possible is the 
date that the claim to reopen was received, which is the 
effective date currently assigned.  38 C.F.R. § 3.400.  
Therefore, the Veteran's claim for an earlier effective date 
is denied.  

TDIU

The Veteran was granted an effective date of January 28, 1999 
for his TDIU claim.  At the March 2009 Board hearing the 
Veteran claimed he should be assigned an earlier effective 
date in 1969, the year he left service.  See Board hearing 
transcript, dated March 2009.

The effective date of an award of an increased disability 
rating (which, by definition, encompasses the grant of a 
TDIU), will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An effective date for an increased 
disability rating may be assigned at the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  38 C.F.R. § 3.400(o)(2). 

In March 2000, the Veteran filed a claim for TDIU.  In a 
March 2003 rating decision, the Veteran was initially granted 
TDIU effective date July 5, 2000.  The Veteran did not appeal 
this decision.  However, in April 2006, the Veteran claimed 
his TDIU effective date should be earlier.  A July 2007 
rating decision cited an error in the March 2003 decision and 
assigned a new effective date of January 28, 1999, the date 
the evaluations for the Veteran's service connected 
disabilities met the statutory requirement and as he filed a 
claim for TDIU within a year of that date. 

The earlier effective date grant was based on evidence 
showing that the evaluation of his right knee and right first 
toe combined to a 60 percent disability effective January 28, 
1999, where post-operative meniscectomy right knee with 
rotary instability was granted at 40 percent.  See 38 C.F.R. 
§ 4.16(a).

The Board understands the Veteran's medical restrictions but 
however, we are bound by the regulations set forth and must 
adjudicate accordingly.  However, as noted above, the Veteran 
filed his claim for TDIU in March 2000 and it was on January 
28, 1999, that he met the schedular requirements for TDIU 
pursuant to 38 C.F.R. § 4.16(a)(2).  Therefore, an effective 
date earlier than January 28, 1999, for the establishment 
TDIU is not met.    

ORDER

Service connection for PTSD is denied.  

An effective date earlier than July 2, 2002, for the grant of 
service connection for chronic prostatitis is denied. 

Entitlement to an earlier effective date prior to January 28, 
1999 for total disability rating based on individual 
unemployability (TDIU), is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


